KELLY, Judge.
Dave P. Sharma, individually, and as President and Director of Shri Saraswati Devi Mandir, Inc., appeals from the final summary judgment rendered in favor of the appellees, Narine Ramlal, Naraine An-nirude, Puchoon Surujal and Rajendra Singh. Because the appellees failed to carry their burden of showing that no genuine issues of material fact remain, we reverse and remand for further proceedings. See Fla. R. Civ. P. 1.510(c); Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So.2d 126, 130 (Fla.2000) (“Summary judgment is proper if there is no genuine issue of material fact and if the moving party is entitled to a judgment as a matter of law.”); Holl v. Talcott, 191 So.2d 40, 48 (Fla.1966) (“the burden to prove the nonexistence of genuine triable issues is on the moving party.”).
Reversed and remanded.
KHOUZAM, J„ Concurs.
LaROSE, J., Concurs with opinion.